 



Exhibit 10.1
*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
EXCLUSIVE DISTRIBUTION AGREEMENT
BETWEEN
AKORN, INC., AND
MASSACHUSETTS BIOLOGICAL LABORATORIES
     This Exclusive Distribution Agreement (“Agreement”) is made as of the 22
day of March, 2007 (“Effective Date”), between Akorn, Inc., having its principal
place of business at 2500 Millbrook Drive, Buffalo Grove, IL 60089-4694
(“Buyer”), and the University of Massachusetts, as represented by the
Massachusetts Biological Laboratories, having its principal place of business at
305 South Street, Jamaica Plain, MA 02130 (“Seller”).
     In consideration of the mutual covenants in this Agreement, the parties
agree as follows:
1.      Appointment.

  (a)   Seller appoints Buyer as the exclusive distributor of the Tetanus
Diphtheria vaccine, 15 dose/vial, and preservative-free Tetanus Diphtheria
vaccine, 1 dose/vial (the “Product”), and Buyer accepts the appointment.     (b)
  Buyer shall distribute the Products on an exclusive basis within the United
States and Puerto Rico.     (c)   The appointment begins September 1, 2007, and
ends June 30, 2010.

2.      Purchase Commitment and Ship Dates.

  (a)   Buyer shall purchase the following doses of Product (the “Dosage
Commitment”): (i) [***...***] doses between September 1, 2007 and June 30, 2008,
(ii) [***...***] doses between July 1, 2008 and June 30, 2009, and (iii)
[***...***] doses between July 1, 2009 and June 30, 2010. During the first
period, September 1, 2007 to June 30, 2008, [***...***] doses are multi-dose
vials @ 15 doses per vial, and [***...***] doses are single dose vials,
thereafter, the Product will only be supplied as single dose vials ([***...***]
single-dose vials, collectively, in years two and three as provided above).    
(b)   Seller shall ship the Dosage Commitment in full lots to Buyer (less any
Product that Seller is obligated to provide to the State of Massachusetts)
according to the schedule in Exhibit A.     (c)   Seller represents that each
Product shipped to Buyer in the first year of the Agreement has a minimum shelf
life of no less than 20 month dating for multi-dose vials, and no less than
12 month dating for single dose vials; and that each Product shipped to Buyer
thereafter, has a minimum shelf life of no less than 20 month dating on for
single dose vials.     (d)   Payment terms are net sixty (60) days.

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
3.      Price.

  (a)   Between the Effective Date and June 30, 2009, Buyer shall pay (i)
[***...***] per multi-dose vial ([***...***] per dose) (not including excise
tax) and (ii) [***...***] (not including excise tax) per single dose vial, which
Seller represents are the most favorable prices available to any distributor,
except the Commonwealth of Massachusetts.     (b)   After June 30, 2009, Buyer
shall pay [***...***] per single dose vial (not including excise tax).

4.      Representations. Seller represents that:

  (a)   Title to the Product will pass to Buyer free and clear of all third
party liens, claims, security interests, or other encumbrances.     (b)   Seller
has manufactured, labeled, classified, described, marked, packaged, and sold the
Product to Buyer in compliance with all governing laws and regulations.     (c)
  The Product is not adulterated or misbranded within the meaning of the Federal
Food, Drug and Cosmetic Act (the “Act”) or any applicable state or municipal law
in which the definitions of adulteration and misbranding are substantially the
same as those contained in the Act and is not an article which may not, under
the provisions of Sections 404 or 505 of the Act, be introduced into interstate
commerce.     (d)   Neither Seller nor, to its knowledge, any of its employees
or contractors providing items to Buyer: (i) have been convicted of a criminal
offense related to healthcare; (ii) are currently excluded, suspended or
debarred from participating in any federal healthcare program; or (iii) are
currently listed on the General Services Administration List of Parties Excluded
from the Federal Procurement and Non-Procurement Programs.     (e)   Seller
maintains products liability insurance with limits of coverage of Five Million
Dollars ($5,000,000) per occurrence and an aggregate limit of Five Million
Dollars ($5,000,000).     (f)   Seller has the right to use all of the
intellectual property involved in producing and packaging the Products.

5.      Representations Buyer.

  (a)   Buyer shall distribute the Products in accordance with all applicable
federal, state, and local laws, rules, and regulations applicable to the
Products (including advertising, promoting, marketing, selling, and handling the
Products, with particular attention to maintaining appropriate temperature of
the Product during shipment).

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  (b)   Buyer has maintains in full force all licenses, permits, orders, and
waivers required by any governmental or regulatory entity to distribute the
Products lawfully.     (c)   Buyer maintains commercial general liability
insurance that includes coverage of at least One Million Dollars ($1,000,000)
per incident and at least Five Million Dollars ($5,000,000) in the aggregate
covering Buyer’s advertising, promoting, marketing, selling, and handling of the
Products.

6.      Shipment, Risk of Loss and Title.

  (a)   Shipments of the Product are f.o.b. Boston, Massachusetts.     (b)  
Buyer shall select the carrier (which may include Buyer’s own trucks) and shall
pay directly to the carrier the applicable freight charges.     (c)   Seller
shall prepare all shipments by piece count and include Buyer’s purchase order
number in the field provided on the Bill of Lading or applicable shipper’s
manifest for each shipment of Product.

7.      Returned Products. Seller accepts returns only for Products that (a) are
not in accordance with Seller’s representations, (b) do not meet the
specifications, or (c) otherwise are not delivered in compliance with this
Agreement, and Buyer is not required to pay for any such return shipment .
8.      Product Recalls. If notified by Seller of a product recall of Products,
Buyer shall conduct a product recall in accordance with the regulations of the
United States Food and Drug Administration. Buyer shall return any Product that
is subject to a recall to Seller for full credit or refund, and Seller shall pay
the cost of any recall.
9.      Excusable Delays. Seller is not liable for delay or non-delivery of
Products when due to delays of suppliers, acts of God or the public enemy,
compliance with any applicable foreign or domestic governmental regulation or
order, riots, labor disputes, unusually severe weather, or any other cause
beyond the reasonable control of Seller. Seller shall give Buyer notification of
any excusable delays.
10.      Use of Names.

  (a)   For Seller’s single dose Product, Buyer may arrange at its cost for
Seller to affix FDA compliant labeling with Buyer’s designated information.
Seller will remain identified as manufacturer of product on all labeling.
Neither party has rights to the other party’s name or identity.     (b)   Buyer
may not make any public statement regarding Seller, the Massachusetts Biologics
Laboratories, the University of Massachusetts, any other agency of the
Commonwealth of Massachusetts, or any of their employees, trustees, or

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

      officers without the prior written approval of the University of
Massachusetts, except as otherwise required by law.

11.      Termination. Either party may terminate this Agreement, as follows:

  (a)   For cause, upon ten (10) days written notice to the other party, if the
other party (i) fails to perform any of its material obligations in this
Agreement and the failure continues for thirty (30) days after written notice by
the other party; or (ii) becomes insolvent, files a voluntary petition under any
law relating to bankruptcy or insolvency, or becomes unable to pay its debts
when due; or     (b)   After termination of this Agreement by either party,
other than for cause by Seller, Buyer may sell any remaining inventory of
Products or, at Seller’s option, Seller may within thirty (30) days from the
date of termination, repurchase Buyer’s remaining inventory of Products
(“Remaining Inventory”). If Seller does not repurchase the Remaining Inventory
as provided above, then for six (6) months after the effective date of
termination, Buyer remains an authorized distributor of Seller’s Products until
all of the Remaining Inventory is sold.     (c)   Buyer may not sell any
remaining product if Seller terminates the Agreement for cause.

12.      Miscellaneous.

  (a)   The relationship between the parties hereto is independent contracting
parties. Neither party may act as an agent of the other party except as
contemplated by this Agreement.     (b)   This Agreement is governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to conflict of laws provisions. The parties shall bring any legal
action arising out of or in connection with this Agreement in the Massachusetts
Superior Court in Suffolk County.     (c)   This Agreement embodies the entire
understanding between the parties and supersedes all prior agreements and
understandings relating to its subject matter. The parties may only modify this
Agreement in writing signed by both parties.     (d)   This Agreement is binding
upon, inures to the benefit of, and is enforceable by the respective permitted
successors and assigns of the parties. This Agreement may not be assigned in
whole or in part by either party, except with the written consent of the other
party, which consent may not be unreasonably withheld.     (e)   The parties
shall deliver all notices and other communications related to this Agreement in
writing by certified mail return receipt requested or by overnight mail with a
recognized national carrier to the addresses shown on the first page

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

      of this Agreement, or such other addresses as the parties may designate in
writing, with a copy to each party’s legal department. Notices under this
Agreement are effective on receipt.

The parties have duly executed this Agreement as of the Effective Date.

     
(“Buyer”)
  (“Seller”)
AKORN, INC.
  MASSACHUSETTS BIOLOGICAL
 
  LABORATORIES
 
   
 
   
By: /s/ Arthur S. Przybyl
  By: /s/ Donna Ambrosino
 
   
 
   
Printed Name: Arthur S. Przybyl
  Printed Name: Donna Ambrosino
 
   
 
   
Title: President and CEO
  Title: Director
 
   
 
   
Date: 3/26/07
  Date: 3/22/07
 
   
 
   
 
  (“Seller”)
 
  UNIVERSITY OF MASSACHUSETTS
 
  MEDICAL SCHOOL
 
   
 
   
 
  By: /s/ Richard Stanton
 
   
 
   
 
  Printed Name: Richard Stanton
 
   
 
   
 
  Title: Deputy Chancellor
 
   
 
   
 
  Date:
 
   

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
EXHIBIT A
Delivery Schedule
Product delivery for 2007 is expected to be [***...***] doses in multi-dose
vials. Product delivery for 2008 TBD, but is expected to be single dose vials:

                  Delivery Date   Delivery Quantity    
 
           
 
  September 1, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  September 15, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  October 1, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  October 15, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  November 1, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  November 15, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  December 1, 2007   1 lot of approximately [***...***] doses.    
 
           
 
  December 15, 2007   1 lot of approximately [***...***]] doses.    
 
           
 
  December 30, 2007   remaining vials to fulfill commitment.    

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 